       CASE 0:20-cv-01646-WMW-BRT Document 4 Filed 08/12/20 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

  Olena Kalichenko,                                    Civ. No. 20-1646 (WMW/BRT)

                        Plaintiff,

  v.                                                               ORDER

  Nanette Barnes, Former Warden FCI
  Waseca; Honken, Chaplain FCI Waseca;
  SIS Department, FCI Waseca; and DOJ
  Washington,

                        Defendants.



        Plaintiff Olena Kalichenko did not pay the filing fee for this case, but instead filed

an application seeking leave to proceed in forma pauperis (“IFP”). (See Doc. No. 2.)

Kalichenko’s IFP application is now before the Court and must be addressed before any

other action is taken in this matter.

        Because Kalichenko is a prisoner, her IFP application is subject to the

requirements of 28 U.S.C. § 1915(b). This statute provides that:

               (1) Notwithstanding subsection (a), if a prisoner brings a civil
               action . . . in forma pauperis, the prisoner shall be required to
               pay the full amount of a filing fee. The court shall assess and,
               when funds exist, collect, as a partial payment of any court
               fees required by law, an initial partial filing fee of 20 percent
               of the greater of —

                      (A) the average monthly deposits to the
                      prisoner’s account; or

                      (B) the average monthly balance in the
                      prisoner’s account for the 6-month period
      CASE 0:20-cv-01646-WMW-BRT Document 4 Filed 08/12/20 Page 2 of 4




                      immediately preceding the filing of the
                      complaint . . . .

              (2) After payment of the initial partial filing fee, the prisoner
              shall be required to make monthly payments of 20 percent of
              the preceding month’s income credited to the prisoner’s
              account. The agency having custody of the prisoner shall
              forward payments from the prisoner’s account to the clerk of
              the court each time the amount in the account exceeds $10
              until the filing fees are paid.

              (3) In no event shall the filing fee collected exceed the
              amount of fees permitted by statute for the commencement of
              a civil action . . . .

              (4) In no event shall a prisoner be prohibited from bringing a
              civil action . . . for the reason that the prisoner has no assets
              and no means by which to pay the initial partial filing fee.

       According to this statute—which is part of the Prison Litigation Reform Act of

1995 (“PLRA”)—prisoners who are granted IFP status are not excused from paying the

court filing fee altogether, as is the case for non-prisoner IFP litigants. Instead, a prisoner

who is granted IFP status is merely granted permission to pay the filing fee in

installments, rather than paying the entire amount in advance. Ashley v. Dilworth, 147

F.3d 715, 716 (8th Cir. 1998) (“The purpose of the [PLRA] was to require all prisoner-

litigants to pay filing fees in full, with the only issue being whether the inmate pays the

entire filing fee at the initiation of the proceeding or in installments over a period of

time.”). Section 1915(b)(1) requires prisoner IFP applicants to pay an initial partial filing

fee at the outset of the case, and § 1915(b)(2) requires that the remaining balance be paid

in installments through regular deductions from the prisoner’s trust account.




                                               2
     CASE 0:20-cv-01646-WMW-BRT Document 4 Filed 08/12/20 Page 3 of 4




       In this case, Kalichenko’s trust account statement shows that the amount of her

average monthly deposits during the preceding six-month period was $68.99, while her

average balance during the same period was $19.00. (See Doc. No. 2 at 6.) Because the

deposits amount exceeds the balance amount, Kalichenko’s initial partial filing fee in this

case, under the formula prescribed by 28 U.S.C. § 1915(b)(1), will be 20% of the average

deposits amount, or $13.80. This action will not go forward until Kalichenko’s initial

partial filing fee of $13.80 has been paid in full. If Kalichenko elects to pursue this action

through payment of the $13.80 initial partial filing fee, the entirety of the remaining

balance of the $350.00 statutory filing fee will have to be paid in later installments. 1

Prison officials will be ordered to deduct funds from Kalichenko’s trust account and

submit such funds to the Court, as provided by § 1915(b)(2), regardless of whether

Kalichenko succeeds in this action. If Kalichenko does not pay her initial partial filing fee

within 20 days of the date of this order, he will be deemed to have abandoned this action,

and it will be recommended that the case be dismissed without prejudice for lack of

prosecution. See Fed. R. Civ. P. 41(b).




1
       The statutory filing fee for new actions commenced in a federal district court is
$350.00. 28 U.S.C. § 1914(a). On May 1, 2013, the district courts began to assess an
additional $50.00 administrative fee, raising the total fee to $400.00. The PLRA,
however, applies only to the statutory filing fee. Thus, Kalichenko will be required to pay
the unpaid balance of the $350.00 statutory filing fee—not the $400.00 total fee—in
installments pursuant to § 1915(b)(2).

                                              3
     CASE 0:20-cv-01646-WMW-BRT Document 4 Filed 08/12/20 Page 4 of 4




                                          ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein, IT

IS HEREBY ORDERED that:

       1.     Plaintiff Olena Kalichenko must pay an initial partial filing fee of at least

$13.80 within 20 days of the date of this order.

       2.     Should Kalichenko fail to pay the initial partial filing fee, it will be

recommended that this action be dismissed without prejudice for failure to prosecute.

  Dated: August 12, 2020                           s/ Becky R. Thorson
                                                   BECKY R. THORSON
                                                   United States Magistrate Judge




                                              4
